Case 0:18-cv-60743-RAR Document 77 Entered on FLSD Docket 06/11/2019 Page 1 of 14



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                           Case No.: 18-60743-Civ-Gayles/Seltzer

  JOEL D. LUCOFF,

         Plaintiff,

  v.

  NAVIENT SOLUTIONS, LLC, and
  STUDENT ASSISTANCE CORPORATION

         Defendants.

  _________________________________________/

       PLAINTIFF'S OBJECTION TO REPORT AND RECOMMENDATION ON
                CROSS MOTIONS FOR SUMMARY JUDGMENT

         Plaintiff, Joel D. Lucoff, objects to the Report and Recommendation on Cross

  Motions for Summary Judgment (DE 73) ("the report") and, in support thereof, states as

  follows:

         The report recommends granting Defendants' motion for summary judgment and

  denying Plaintiff's based upon two grounds: 1. Plaintiff's prior consent to automated calls

  derived from his July 2012 Automatic (Electronic) Debit Authorization form providing

  his cellular number to Defendants is irrevocable based upon the consent derived from the

  September 17, 2012 order in Mark A. Arthur, Cirilo Martinez, Pari Najafi, and Heather

  McCue v. Sallie Mae, Inc., Case No. C10-0198 JLR approving a class settlement

  agreement ("the Arthur settlement agreement"). and 2. That after his oral revocation,

  demonstrated by an audio recording the content of which is undisputed, Plaintiff

  subsequently consented to calls within the same conversation via Defendant's website.

                                               1
Case 0:18-cv-60743-RAR Document 77 Entered on FLSD Docket 06/11/2019 Page 2 of 14



                       THE ARTHUR CONSENT IS REVOCABLE

         Plaintiff concedes that he provided his cellular number to Defendant in his July

  2012 Automatic (Electronic) Debit Authorization form. Provision of a cellular number to

  a creditor generally acts as a consent to automated calls. Plaintiff, however, objects to the

  conclusion that the September 2012 order approving the settlement agreement in the

  Arthur case renders a consent irrevocable. The Arthur settlement agreement provides in

  relevant part:

         (b) Future Changes In Laws Or Regulations. To the extent Congress,
         the FCC or any other relevant regulatory authority promulgates different
         requirements under the TCPA, or any other law or regulation that would govern
         any conduct affected by the Amended Settlement, those laws and regulatory
         provisions shall control.

  Amended Settlement Agreement, (DE 23-3 at page 19 of 69

         Three years after the Arthur case, the FCC did issue an order establishing that

  consent is revocable. See In the Matter of Rules & Regulations Implementing the Tel.

  Consumer Prot. Act of 1991, 30 F.C.C. Rcd. 7961 (2015) (“2015 FCC Order”). Specifically, the

  FCC stated that:


         We turn first to the threshold issue of whether a consumer has the right to revoke
         previously-given prior express consent. Because the TCPA does not speak
         directly to the issue of revocation, the Commission can provide a reasonable
         construction of its terms. We agree with the Third Circuit that, “in light of the
         TCPA’s purpose, any silence in the statute as to the right of revocation should be
         construed in favor of consumers.” We therefore find the most reasonable
         interpretation of consent is to allow consumers to revoke consent if they decide
         they no longer wish to receive voice calls or texts. This gives consent its most
         appropriate meaning within the consumer-protection goals of the TCPA.

  2015 FCC Order, 30 F.C.C.R. at 7993-94.




                                                  2
Case 0:18-cv-60743-RAR Document 77 Entered on FLSD Docket 06/11/2019 Page 3 of 14



         Moreover, perhaps most importantly for the instant analysis, the FCC further stated that

  “we do not rely on common law to interpret the TCPA to include a right of revocation. We

  simply note our conclusion is consistent with the common law right of revocation and do not

  attempt to substitute common law for statutory law.” Id. at 7995 (emphasis added).

  Additionally, if that were not clear enough, the FCC proclaimed that “an interpretation that

  would lock consumers into receiving unlimited, unwanted texts and voice calls is counter to

  the consumer-protection purposes of the TCPA. . .” Id. at 7970 (emphasis added).

         Because the FCC subsequently issued a order providing for revocation of consent, any

  consent derived from the Arthur agreement or previously provided by Plaintiff is revocable

  based upon the FCC's subsequent order as the Arthur agreement specifically adopted subsequent

  changes by the FCC.

  THE ARTHUR AGREEMENT DID NOT RESTRICT FUTURE REVOCATION BY THE
                  TERMS OF THE AGREEMENT ITSELF

         The Arthur agreement provided that a class member, as Plaintiff was, could revoke

  consent by sending in a form to the class administrator revoking consent. Plaintiff concedes that

  he did not send in such a form. The agreement, however, merely states that failure to provide a

  revocation notice shall be "deemed" as consent. The agreement does not state that a "deemed"

  consent is irrevocable. There is no term or condition of the Arthur agreement that even addresses

  future revocation. The agreement does not describe or make the consent obtained as irrevocable.

  By failing to address the issue of future revocation, the agreement itself does not preclude future

  revocation. It was not a term or condition of the agreement that the "deemed" consent was

  permanent and irrevocable and thus it was revocable pursuant to the terms of the agreement

  itself. Separate from the argument that the FCC later changed the rules on consent making it

  revocable, the agreement itself did not render the consent obtained as irrevocable.

                                                   3
Case 0:18-cv-60743-RAR Document 77 Entered on FLSD Docket 06/11/2019 Page 4 of 14



   BINDING ELEVENTH CIRCUIT PRECEDENT ALLOWS REVOCATION WHEN THE
    AGREEMENT GIVING RISE TO CONSENT DOES NOT RESTRICT REVOCATION



         The consent found in the July 2012 Automatic (Electronic) Debit Authorization

  form and the consent derived from Plaintiff's failure to send in a revocation from in the

  Arthur case are provisions of consent. Neither document restricts the revocation of

  consent and thus those consents are revocable based upon Osorio v. State Farm Bank,

  F.S.B., 746 F.3d 1242 (11th Cir. 2014). The Northern District of Alabama has carefully

  explained the application of Osorio:

         In its Memorandum Opinion, the court failed to correctly follow Osorio v.
         State Farm Bank, F.S.B., 746 F.3d 1242 (11th Cir. 2014). In Osorio, the
         Eleventh Circuit addressed whether the TCPA permits consumers to orally
         revoke their consent to receive autodialed calls. The Eleventh Circuit first
         "presume[d] from the TCPA's silence regarding the means of providing or
         revoking consent that Congress sought to incorporate 'the common law
         concept of consent.'" Osorio, 746 F.3d at 1255 (quoting Gager v. Dell Fin.
         Servs., LLC, 727 F.3d 265, 270 (3d Cir. 2013)). The Eleventh Circuit then
         found that "common-law notions of consent generally allow oral
         revocation." Id.(citing Pepe v. Shepherd, 422 So. 2d 910, 911 (Fla. Dist. Ct.
         App. 1982)). So, the Eleventh Circuit concluded that "in the absence of any
         contractual restriction to the contrary," consumers "were free to orally
         revoke any consent previously given." Id. (emphasis added).

         Here, no "contractual restriction to the contrary" exists. Ms. Few's contract
         does not restrict the means by which she may revoke her prior express
         consent, and so under Osorio, Ms. Few was free to orally revoke her
         consent.

         Crucially, the contractual grant of consent is not a "contractual restriction to
         the contrary" under Osorio because it does not restrict the means of
         revocation. See Osorio, 746 F.3d at 1255 ("We therefore conclude that
         Betancourt and Osorio, in the absence of any contractual restriction to the
         contrary, were free to orally revoke any consent previously given to State
         Farm to call No. 8626 in connection with Betancourt's credit-card debt.").


                                                4
Case 0:18-cv-60743-RAR Document 77 Entered on FLSD Docket 06/11/2019 Page 5 of 14



         For example, a contract provision stating that Ms. Few may revoke consent
         only in writing would be a "contractual restriction to the contrary" of Ms.
         Few's right to "orally revoke any consent previously given," and would
         therefore invalidate Ms. Few's oral revocation. Osorio, 746 F.3d at
         1255. No such provision exists and her oral revocation was effective.

  Few v. Receivables Performance Mgmt., LLC, No. 1:17-CV-2038-KOB, 2018 U.S. Dist.
  LEXIS 192854, at *6-7 (N.D. Ala. Nov. 13, 2018)

         Because the documents upon which Defendants rely (the debit authorization form

  and the Arthur agreement) are a grant of consent and do not establish a contractual

  restriction to the contrary, Plaintiff was free to orally revoke consent.

        THE REPORT RELIES UPON REYES, WHICH HAS BEEN REJECTED BY
           NUMEROUS DISTRICT COURTS IN THE ELEVENTH CIRCUIT

         The report relies upon Reyes v. Lincoln Auto. Fin. Servs., 861 F.3d 51, 53 (2d Cir. 2017)

  (“Reyes”) As the Few decision notes Reyes has been rejected by several district courts in the

  Eleventh Circuit:

          Several district courts in the Eleventh Circuit have relied on Osorio and
         found that a party may unilaterally and orally revoke consent to receive
         debt-collection calls even in the presence of a contractual grant of
         consent. See Patterson v. Ally Fin., Inc., 2018 U.S. Dist. LEXIS 15203,
         2018 WL 647438, at *5 (M.D. Fla. Jan. 31, 2018); Target Nat'l Bank v.
         Welch, 2016 U.S. Dist. LEXIS 38635, 2016 WL 1157043, at *5 (M.D. Fla.
         Mar. 24, 2016); Smith v. MarkOne Fin., LLC, 2015 U.S. Dist. LEXIS
         11803, 2015 WL 419005, at *3 (M.D. Fla. Feb. 2, 2015). This court now
         does the same.

  Few v. Receivables Performance Mgmt., LLC, No. 1:17-CV-2038-KOB, 2018 U.S. Dist.
  LEXIS 192854, at *7 (N.D. Ala. Nov. 13, 2018)

         The report cites Rodriguez v. Student Assistance Corporation, No. 17-CV-01577,

  2017 WL 11050423 at *1 (E.D.N.Y. Nov. 6, 2017) as support for the court's conclusion

  that the Arthur settlement is irrevocable. That ruling would be distinguished, however,



                                                  5
Case 0:18-cv-60743-RAR Document 77 Entered on FLSD Docket 06/11/2019 Page 6 of 14



  because the Eastern District of New York is not bound by the Eleventh Circuit's holding

  in Osorio.

         As mentioned in the report, one district court in the Eleventh Circuit has adopted

  Reyes: Medley v. Dish Network, LLC, No. 8:16-cv-2534-T-36TBM, 2018 U.S. Dist.

  LEXIS 144895 (M.D. Fla. Aug. 27, 2018). That decision is presently on appeal to the

  Eleventh Circuit and has been fully briefed but no decision has yet been issued.

    PLAINTIFF DID NOT KNOWINGLY RE-CONSENT DURING HIS TELEPHONE
  CALL WITH DEFENDANT IN WHICH HE REVOKED CONSENT AS THE WEBPAGE
   LANGUAGE IS AMBIGUOUS, NOT SUFFICIENT TO FORM A RE-CONSENT AND
      BECAUSE DEFENDANT MISLEAD PLAINTIFF REGARDING CONSENT

         On June 24, 2014, Plaintiff telephoned Defendant seeking to settle his student

  loans by a lump sum payment for less than the current balance. The content of this

  conversation is not in dispute as Defendant recorded the call and the parties agreed upon

  the language of the transcription. See transcript (DE 28-4). One of the first things

  Defendant's representative did was ask Plaintiff if Defendants could call his cellular

  telephone. Plaintiff said yes. Defendant's representative then asked if Defendants could

  call his cellular telephone with an autodialer or prerecorded message. Plaintiff said "No"

  and said so twice. Plaintiff also declined to authorize text messages. Then Defendant's

  representative said "Let me just set update this then" referring to the fact that Plaintiff

  was declining all future automated calls. Defendant knew from that moment on that

  Plaintiff was willing to allow calls to his cellular telephone but not with an autodialer.

  The representative said Defendant could not accept an offer for a lump sum payment at

  less than the full amount. Plaintiff then says he wants to get the loan current and him and


                                                 6
Case 0:18-cv-60743-RAR Document 77 Entered on FLSD Docket 06/11/2019 Page 7 of 14



  the representative discusses his family size and income. Then the representative says the

  account must be brought current before Plaintiff would be allowed to establish automatic

  payments via his debit card and the representative directs Plaintiff to Defendant's website.

  The representative then says "So it would be best if you could go to our website and you

  can apply for the automatic debt pay." When the representative said this he already knew

  Plaintiff was revoking consent to automated calls but OK with non-automated calls. The

  representative then emails a login reminder to Plaintiff as he does not know his user ID

  for the website. After directing Plaintiff to the website and to its specific pages to

  authorize auto debit the representative even directs and instructs Plaintiff in the use of the

  site "If you put your mouse over it , there should be a dropdown and it says Automatic

  Debit". After Plaintiff sets up auto debit on the webpage, Defendant representative says:


   Chad:    Yes, sounds good. And yeah, and just wait for the confirmation, okay?

   Transcript, (DE 28-4).

            By saying "Yes, sounds good." the representative, Chad, is confirming to Plaintiff that

   all is well when he knows that Plaintiff just revoked consent. Chad then tells Plaintiff to

   disregard future calls:

   Lucoff: Okay. So, are we – are you and I done for today, sir?

   Chad:    Yes, sir. But until you receive the email stating that you’ve been qualified or
            you’ve been accepted for the automatic debit, you will still receive phone calls from
            us because you’re still past due.

   Lucoff: Understood.

   Chad:    Just disregard those, okay?

            At this stage, Plaintiff has orally revoked consent, filled out the webpage and after that


                                                   7
Case 0:18-cv-60743-RAR Document 77 Entered on FLSD Docket 06/11/2019 Page 8 of 14



   occurs, Defendant's representative apparently confirms the revocation by saying the calls will

   stop once Plaintiff receives the email confirming his acceptance of automatic debit payments.

   This discussion that future calls will be only a few is consistent with Plaintiff's revocation being

   fully in effect. A jury could find that the sequence of events, i. e. the representative's direction

   of Plaintiff to the website immediately after Plaintiff orally revoked consent and the

   representative's verbal acknowledgement thereafter that there would only be a few calls was a

   confirmation from Defendants to Plaintiff that he has successfully revoked consent as he stated

   at the beginning of the call with Defendant's representative. Especially in light of the language

   on the very first page of the website that states:

         If you have made a change on the upfront demographics page, please note

         that it may take up to 24 hours to update on our system.



         We would like to ensure we have the most up to date records for your

         student loan account. Please take a few moments to review your contact

         information and update as needed. If no changes are needed, please click

         Submit.

         It is important we have your most current address, telephone number, and email

         address. Use this form to update and/or verify any part of your contact

         information.

   Webpage, (DE 23-1 page 20 of 41. (bold in original)

            Defendant's directed Plaintiff in bold letters to hit the Submit button in the sentence at

   the top of the page without any further reading or consideration as long as the information was

   up to date, when Defendant knew that Plaintiff had just revoked consent to automated calls and



                                                     8
Case 0:18-cv-60743-RAR Document 77 Entered on FLSD Docket 06/11/2019 Page 9 of 14



   when Defendant knew that buried below at the bottom of the page and not in bold, was

   language that directly contradicts Plaintiff's express representation to Chad that he no longer

   wants to receive automated calls. There is nothing at the top of the page directing Plaintiff to

   read further or that there is information buried below that contradicts his express request that

   automated calls stop or that might influence his decision to hit the Submit button. The language

   at the top of the page says the purpose for the demographics including Plaintiff's cellular

   number is to ensure Defendant has the most current information, it does not say it is a consent

   to automated calls nor does it direct the reader to the language buried below that Defendants

   claim is a re-consent to automated calls. Further confusing the matter is the language about it

   taking 24 hours for information to update in Defendants system. Based upon the representative's

   statements discussed below, that statement signals to the reader that information updated

   moments ago might not yet be updated and will later be updated to reflect Plaintiff's revocation

   of consent to automated calls. A jury could readily find that this webpage was misleading and

   confusing and directed Plaintiff to hit the Submit button based solely on whether the

   information was correct, not that it acted as a consent to future automated calls when minutes

   before in the very same telephone call Plaintiff made it resoundingly clear that he no longer

   wished to receive the 1,700 automated telephone calls he received thereafter. Unlike the

   Magistrate, who only focused on the consent language at the bottom of the page, a jury could

   readily find that the express direction at the top of the webpage to hit the Submit button if the

   information is correct eliminated the language at the bottom of the page supposedly re-

   consenting to calls Plaintiff just asked to be stopped.

            Even if the language at the bottom of the page was determined to be clearly and

   convincingly presented, it does not amount to a re-consent because of an ambiguity in that



                                                    9
Case 0:18-cv-60743-RAR Document 77 Entered on FLSD Docket 06/11/2019 Page 10 of 14



    language which reads in relevant part:

          By providing my telephone number, I authorize SLM Corporation, Sallie Mae Bank, Navient
          Corporation and Navient Solutions, Inc, and their respective subsidiaries, affiliates and agents, to
          contact me at such number, using any means of communication, including, but not limited to calls
          placed to my cellular phone using an automated dialing device, calls using pre-recorded messages
          and/or SMS text messages, regarding any current or future loans owned or serviced by SLM
          Corporation, Sallie Mae Bank, Navient Corporation or Navient Solutions, Inc., or their respective
          subsidiaries, affiliates and agents, even if I will be charged by my service provider, or providers,
          for receiving such communications.

    Plaintiff's Statement of Material Facts, Number 17, (DE 25)

             As Plaintiff argued and as the Magistrate rejected, Plaintiff did not "provide" his

    cellular number on the website, it was already populated when he arrived at the webpage.

    Defendant drafted this language and as the drafter of an agreement ambiguities are construed

    against Defendant. The word "providing" is ambiguous because it connotes a temporal aspect. It

    is undisputed that Plaintiff did not provide his cellular number at the time the webpage appeared

    on his computer as it was already filled-in. At that point in time, Plaintiff is not the provider of

    the number, Defendant is. Especially when moments prior Plaintiff said he no longer consented

    to calls and the representative, Chad, stated he was updating the information and that Plaintiff

    should disregard any calls he might receive until Defendant sent the confirming approval of the

    automatic payments. A jury could find that the revocation of consent moments before and

    confirmation from Chad that the records would be updated are sufficient to hold that Plaintiff is

    not the provider of the number because he may rely on the updating of the information

    announced by Chad with the caveat that only a few calls, not 1,700, would be forthcoming. If

    "providing" refers to years prior when Plaintiff filled out a prior auto debit form, that is an

    ambiguity that is not addressed in the language of the website, which should be construed

    against Defendant based upon contract principles. Moreover, at the summary judgment stage

    inferences are made in favor of the non-movant. There is an inference that the webpage

                                                      10
Case 0:18-cv-60743-RAR Document 77 Entered on FLSD Docket 06/11/2019 Page 11 of 14



    language was not clear, that Plaintiff is not the "provider" of the number and that he specifically

    directed Chad to stop the calls which Chad confirmed. Defendant frustrated Plaintiff's efforts to

    stop the calls by directing him to the website, guiding though it, confirming his information

    would be updated then tricking him with language buried way below the top of the webpage

    which gave him the all clear to hit the Submit button without any reference to the language at

    the bottom of the page. These actions by Defendant are misleading and in breach of the duty of

    good faith and fair dealing attendant to every agreement. In considering the language of the

    webpage as a whole a jury could readily find that it does not amount to a re-consent.




                                                 Respectfully submitted,

                                                 DONALD A. YARBROUGH, ESQ.
                                                 Attorney for Plaintiff
                                                 Post Office Box 11842
                                                 Fort Lauderdale, Florida 33339
                                                 Telephone: (954) 537-2000
                                                 Facsimile: (954) 566-2235
                                                 don@donyarbrough.com
                                                   11
Case 0:18-cv-60743-RAR Document 77 Entered on FLSD Docket 06/11/2019 Page 12 of 14




                                      s/Donald A. Yarbrough
                                      Donald A. Yarbrough, Esq.




                                        12
Case 0:18-cv-60743-RAR Document 77 Entered on FLSD Docket 06/11/2019 Page 13 of 14



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                            Case No.: 18-60743-Civ-Gayles/Seltzer

   JOEL D. LUCOFF,

          Plaintiff,

   v.

   NAVIENT SOLUTIONS, LLC, and
   STUDENT ASSISTANCE CORPORATION

          Defendants.

   _________________________________________/

                              CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on June 11, 2019, I electronically filed the foregoing
   document with the Clerk of Court using CM/ECF. I also certify that the foregoing
   document is being served this day on all counsel of record or pro se parties identified on
   the attached Service List in the manner specified, either via transmission of Notices of
   Electronic Filing generated by CM/ECF or in some other authorized manner for those
   counsel or parties who are not authorized to receive electronically Notices of Electronic
   Filing.

                                                    s/Donald A. Yarbrough
                                                    Donald A. Yarbrough, Esq.




                                               13
Case 0:18-cv-60743-RAR Document 77 Entered on FLSD Docket 06/11/2019 Page 14 of 14



                                    SERVICE LIST

   Ms. Barbara Fernandez, Esq.
   Hinshaw & Culbertson, LLP
   4 Floor
   2525 Ponce de Leon Boulevard
   Coral Gables, FL 33134
   Telephone: 305-428-5031
   Facsimile: 305-577-1063
   Electronic Mail Address: bfernandez@hinshawlaw.com

   Via Notices of Electronic Filing generated by CM/ECF




                                            14
